DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 13 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-9 and 13 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
receiving, by the second computer system from the first computer system over a network, a set of historical financial data; 
generating one or more clusters of the historical financial data, wherein a number of the one or more clusters is generated utilizing a threshold value; 
generating, for each cluster and by a processor of the second computer system, a regular expression;
determining, by the processor, if the regular expression clashes with a pre-existing regular expression stored in a vendor map data structure, wherein a clash indicates that the regular expression substantially matches the pre-existing regular expression, and wherein the pre-existing regular expression is mapped to a selected vendor in the vendor map data structure; 
in response to determining that the regular expression clashes with the pre-existing regular expression, modifying the threshold value to generate a different number of clusters and generating the different number of clusters of the historical financial data utilizing the modified threshold value, by the processor, until the regular expression does not clash with the pre-existing regular expression; 
in response to determining that the regular expressions does not clash with the pre- existing regular expression, storing, by the processor, the regular expression in a vendor map data structure in the second computer system, the vendor map data structure mapping the generated regular expression with a particular vendor; 
receiving, by the second computer system, a new transaction data associated with the historical financial data; and 
identifying the particular vendor as being associated with the new transaction date based on a match of the new transaction data with the regular expression in the vendor map.
The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

35 USC 101
Independent Claims 1 and 7 include computer structure for utilizing computer data structure rules such as applying threshold values to regular expressions to modify threshold values and clusters to identify vendors within a vendor map data structure from transaction data, such that the judicial exception is used to effect a particular transformation in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

35 USC 103
US Pat. Pub. No. 2019/0205872 “Tourne” discloses centralized processing of data from multiple sources and/or augmenting the data with contextual data from multiple sources across different accounts and systems to supplement and aggregate data from multiple sources, extrapolate contextual data, and augment the data with the contextual data on transactions conducted by a user.  Tourne fails to disclose modifying a threshold value to generate a different number of clusters of historical financial data until a regular expression does not clash with a pre-existing regular expression stored in a vendor map data structure.



US Pat. No. 8,997,091 “Watson” teaches executing one or more compliance tests using configuration state information to determine if one or more devices are compliance.  Watson fails to teach modifying a threshold value to generate a different number of clusters of historical financial data until a regular expression does not clash with a pre-existing regular expression stored in a vendor map data structure.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REVA R MOORE/Examiner, Art Unit 3687                                

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687